Butler, J.
The court is satisfied with the master’s disposition of Barton H. Jenks’ claim, and the cost's arising out of its presentation. The exceptions filed by Mr. Jenks on this account are therefore dismissed.
We are also satisfied with the master’s recommendation that the motion to dismiss the receiver and vacate the injunction be held over until the state has opportunity to test its right to taxes claimed. It is certainly true that the litigation which has extended over several years should not be unnecessarily continued. We are not entirely satisfied that an exorcise of the vigilance now exhibited by the state would not sooner have discovered the facts on which its claim is based, and have had its right to recover determined. In view, however, of all the circumstances, and especially of the fact that an allowance of the motion now would probably deprive the state of all remedy, we think it is proper to withhold action until it has had time to have the claim passed upon, in the manner provided for, by the state statutes. If the claim shall be sustained, we will then allow the intervention prayed for, on condition that the state furnishes the funds necessary to enable the receiver to prosecute the claims of the Credit Mobilier against the Union Pacific Railroad Company. These claims have not been prosecuted heretofore for want of means to do it. There must be no lack of vigilance on the part of the state in recovering judgment for the taxes, nor in furnishing the funds referred to. If there shall be, the motion will be allowed, and counsel are at liberty to call it up hereafter whenever they believe, in view of what is here said, it should be allowed.